Citation Nr: 0721541	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-08 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities. 

2.  Entitlement to service connection for peripheral vascular 
disease. 

3.  Entitlement to service connection for coronary artery 
disease, status post bypass graft. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967 and from September 1986 to March 1989, with 
additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
peripheral neuropathy, peripheral vascular disease, coronary 
artery disease status post bypass graft, and sleep apnea.  
The veteran appealed that decision.  In correspondence dated 
in March 2006, however, the veteran withdrew his claim for 
service connection for sleep apnea.  38 C.F.R. § 
20.204(2006).

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript of that hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy is proximately due to 
his service-connected diabetes mellitus.

2.  The veteran's peripheral vascular disease was first 
diagnosed many years after service and has not been linked by 
competent medical evidence either to service or to his 
service-connected diabetes mellitus.

3.  The veteran's coronary artery disease was first diagnosed 
many years after service and has not been linked by competent 
medical evidence either to service or to his service-
connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities is 
proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R.    §§ 
3.303 3.310 (2006).

2.  Peripheral vascular disease was not incurred in or 
aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); 38 C.F.R. §§ 3.303 3.310 (2006).

3.  Coronary artery disease status post bypass graft was not 
incurred in or aggravated by service, and is not proximately 
due to a service-connected disability. 38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Peripheral Neuropathy

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a).  (2006).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R.  § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service. 38 C.F.R. § 3.309(e).  The list of 
diseases includes acute and subacute peripheral neuropathy.  
See 38 C.F.R. § 3.309(e).  For purposes of the presumption, 
the term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  Id.  

In this case, the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam War.  The record also 
shows that the veteran was diagnosed with peripheral 
neuropathy in 2001.  However, peripheral neuropathy is not 
among the diseases for which the Secretary has determined is 
associated with exposure to herbicides used in the Republic 
of Vietnam during the Vietnam War.  See 38 C.F.R. §§ 
3.307(d), 3.309(e).  The Board emphasizes that the veteran 
has not been diagnosed as having acute or subacute peripheral 
neuropathy as manifest within two years of discharge.  On the 
contrary, the evidence shows that his condition was first 
identified in 2001, approximately 34 years after he returned 
home from Vietnam.  In short, the veteran's peripheral 
neuropathy cannot be characterized as acute or subacute, as 
defined by VA regulation. 

Since acute and subacute peripheral neuropathy, present 
within two years of discharge, are the only neuropathies 
listed in section 3.309(e), service connection on a 
presumptive basis due to Agent Orange exposure is not 
warranted for the veteran's peripheral neuropathy.  See 59 
Fed. Reg. 341 (1994) (in which the Secretary formally 
announced that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions, to specifically include circulatory 
disorders or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.")  

The Board also finds that service connection for peripheral 
neuropathy is not warranted on a direct basis, as this 
condition was first identified many years after service and 
has not been linked by competent medical evidence to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability); see also, Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Nevertheless, the Board finds that service connection for 
peripheral neuropathy is warranted on the basis that this 
condition is related to the veteran's service-connected 
diabetes mellitus.  VA regulation provides that a disability 
which is proximately due to or results from another disease 
or injury for which service connection has been granted shall 
be considered a part of the original condition. 38 C.F.R. § 
3.310(a).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The veteran was afforded a VA examination in November 2004 to 
determine whether his peripheral neuropathy in his lower 
extremities is related to his service-connected diabetes 
mellitus.  Following a review of the claims file, the 
examiner pointed out that the veteran first developed a 
tingling dysesthesias sensation in both feet in August 2001, 
and that he was first diagnosed with diabetes mellitus in 
August 2002.  The examiner then provided the following 
opinion:  

The veteran's physical exam is consistent with diabetic 
peripheral neuropathy, but his symptoms developed before 
he was diagnosed with diabetes.  It is not as likely as 
not that he has peripheral neuropathy secondary to DM2 
[diabetes mellitus, type 2].

Interestingly, the medical opinion both supports and refutes 
the veteran's claim, for although the examiner indicated that 
the veteran's peripheral neuropathy appears to be due to his 
service-connected diabetes mellitus, she opined that no such 
relationship exists based on the fact that peripheral 
neuropathy developed approximately one year before diabetes 
was formerly diagnosed.  

However, several VA outpatient treatment records include 
medical opinions in which the veteran's peripheral neuropathy 
is specifically identified as diabetic peripheral neuropathy, 
thereby attributing this condition to his service-connected 
diabetes mellitus.  In short, the record appears to contain 
medical evidence both for and against the veteran's claim 
that his peripheral neuropathy is related to his service-
connected diabetes mellitus. 

In adjudicating this claim, the Board must consider the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that it is at least as likely as 
not that the veteran's peripheral neuropathy in his lower 
extremities is related to his service-connected diabetes 
mellitus  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for peripheral neuropathy of 
the lower extremities is granted.

II.  Peripheral Vascular Disease

The veteran is seeking service connection for peripheral 
vascular disease, which he also claims is related to his 
service-connected diabetes mellitus.  However, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim under all applicable theories of service 
connection.  

First, since peripheral vascular disease is not included in 
the list of presumptive diseases under C.F.R. § 3.309(e), 
service connection on presumptive basis due to Agent Orange 
exposure is not warranted.  Second, service connection on a 
direct basis is not warranted since peripheral vascular 
disease was first diagnosed in 1999, over 10 years after his 
separation from active duty, and has not been linked by 
competent medical evidence to service.  See Maxson and 
Maggitt, both supra.  

Third, no medical evidence indicates that the veteran's 
peripheral vascular disease is related to his service-
connected diabetes.  Indeed, a VA examiner reviewed the 
claims file in October 2004 before concluding that the 
veteran's peripheral vascular disease is not related to his 
diabetes mellitus.  Instead, the examiner attributed this 
condition to the veteran's 30-year history of heavy smoking.  
Thus, this opinion provides highly probative evidence against 
the veteran's claim.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

Since a medical opinion relates the veteran's peripheral 
vascular disease to smoking, the Board has considered the 
potential argument that the veteran's smoking in service 
caused his peripheral vascular disease, or that he became 
nicotine dependent in service which ultimately resulted in 
peripheral vascular disease.  However, legislation was 
enacted prohibiting service connection for a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
claimant during the claimant's military service.  38 U.S.C.A. 
§ 1103; Internal Revenue Service Restructuring and Reform Act 
of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865- 66 (1998).  
Section 1103 applies to claims filed after June 9, 1998.  
Since the veteran filed his claim in 2003, service connection 
based on the use of tobacco products is precluded.

Overall, the veteran's service and post-service medical 
records provide highly probative evidence against his claim 
of entitlement to service connection for peripheral vascular 
disease, as they show that this condition had its onset many 
years after service, is not proximately due to his service-
connected diabetes mellitus, and is secondary to his 30-year 
history of heavy smoking. 

The Board places greater probative value on the findings 
contained in the above medical records than the veteran's own 
lay statements in support of his claim, including testimony 
presented at two personal hearings.  See Barr v. Nicholson, 
No. 04-0534 (Vet. App. June 15, 2007).  While the veteran is 
competent to discuss his symptoms of pain in his lower 
extremities, he is not competent to attribute his peripheral 
vascular disease to his diabetes mellitus, which requires 
medical expertise.  In any event, the veteran's opinion is 
outweighed by the medical opinion cited above and the post-
service medical record. 

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for peripheral vascular disease.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application, 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990), and the appeal is 
denied.

III.  Coronary Artery Disease Status Post Bypass Graft

The record shows that the veteran was diagnosed with coronary 
artery disease and underwent a bypass graft in August 2002.  
He is now seeking service connection for this disability.  

Again, since coronary artery disease is not included in the 
list of presumptive diseases under C.F.R. § 3.309(e), service 
connection on presumptive basis due to Agent Orange exposure 
is not warranted.  

The veteran's service medical records make no reference to 
heart disease, and there is no evidence of heart disease 
within one year of the veteran's separation from active duty.  
Indeed, the record shows that heart disease was first 
diagnosed in 2002, over 10 years after his separation from 
active duty, providing evidence against this claim.  
Therefore, service connection is not warranted either on a 
direct or presumptive basis.  See 38 U.S.C.A.  §§ 1101, 1112, 
1113, 1137 (West Supp 2005); 38 C.F.R. §§ 3.307, 3.309 (2006) 
(certain chronic diseases, including heart disease, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service) 

Lastly, no medical evidence indicates that the veteran's 
coronary artery disease is proximately due to his service-
connected diabetes mellitus.  In fact, the October 2004 VA 
examination report includes a medical opinion that the 
veteran's coronary artery disease is not related to his 
diabetes.  This opinion provides highly probative evidence 
against the claim, since it was based on a review of the 
claim file and has not been contradicted by another other 
medical evidence.  Thus, there is no basis to attribute the 
veteran's coronary artery disease to his service-connected 
diabetes mellitus.  See Wray, supra.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for coronary artery disease. 
Unfortunately, the veteran's own lay statements are 
insufficient to prove his claim.  Accordingly, the appeal is 
denied.

IV.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in July 2004, 
November 2005, and March 2006: (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, (Fed. Cir. May 16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded a VA examination to 
determine whether his peripheral vascular disease and 
coronary artery disease are related to his service-connected 
diabetes mellitus.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

Service connection for peripheral neuropathy of the lower 
extremities is granted.

Service connection for peripheral vascular disease is denied.

Service connection for coronary artery disease status post 
bypass graft is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


